Citation Nr: 1449108	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left shoulder tendinopathy, acromio-clavicular joint degenerative arthritis, small labral cyst, and suspicion of small labral tear ("left shoulder disability"), to include as secondary to service-connected residuals, fracture of the left scapula.

2.  Whether the reduction from 10 percent to a noncompensable rating for residuals, fracture of the left scapula was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that he has a current left shoulder disability related to an in-service fall from a bicycle, which bruised his left shoulder and fractured his left scapula.  In February 2008, a VA examiner noted that the scapula is involved in shoulder motion, and found that the Veteran had sequelae of his in-service scapula fracture in the form of weakness in the left shoulder and diminished range of motion due to pain.  In a January 2011 examination report and a February 2011 addendum, a VA examiner opined that the Veteran's current left shoulder conditions were not related to his in-service fall from a bicycle and resulting scapula injury, as the injury had resolved in service, with no symptoms evident until thirty years thereafter.       In January 2013, a private physician diagnosed the Veteran with left shoulder subscapular tendinosis with acromioclavicular (AC) arthritis and bone spurring,  and stated that it was possible that his in-service injury started the process of AC joint separation and deterioration.  Based on the foregoing, the Board finds that remand for an additional VA examination and opinion addressing whether the Veteran's current left shoulder conditions are directly related to any trauma to the left shoulder area as a result of his in-service fall is necessary prior to adjudication of the claim.

With respect to the reduction in evaluation for service-connected fractured left scapula, the Board notes a June 2011 rating decision decreased the Veteran's evaluation from 10 percent to noncompensable, effective September 1, 2011.  In December 2011, the Veteran's representative submitted an appellate brief that included a statement that the reduction in evaluation was in error.  The Board interprets such statement as a notice of disagreement with the RO's June 2011 decision reducing the evaluation for the left scapula fracture.  As a statement of the case (SOC) has not yet been issued, the Board finds that a remand of this issue for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the issue should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case concerning the issue of the propriety of the reduction from 10 percent to noncompensable for the service-connected fracture of the left scapula, so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names and addresses of any VA or private care providers who have treated him for his left shoulder disability since December 2012.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  After item 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature of his left shoulder disability and whether such is related to service.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current left shoulder disabilities diagnosed on examination.

As to each diagnosed left shoulder disability identified (other than fractured scapula), the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disability is causally related to service, to include the Veteran's fall from a bicycle that resulted in a contusion to the left shoulder in addition to the scapula fracture.  In rendering the opinion, the examination should explain why any current disability of the left shoulder is or is not a post-traumatic residual of the fall.  

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the actions requested in items 2 and 3, above, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



